351 S.W.3d 273 (2011)
Kenneth CADWELL, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 72854.
Missouri Court of Appeals, Western District.
November 1, 2011.
Susan L. Hogan, Appellate Defender, Kansas City, MO, for Appellant.
Chris Koster, Attorney General, Robert J. (Jeff) Bartholomew, Assistant Attorney General, Jefferson City, MO, for Respondent.
Before Division II: MARK D. PFEIFFER, Presiding Judge, and VICTOR C. HOWARD and CYNTHIA L. MARTIN, Judges.

Order
PER CURIAM:
Kenneth L. Cadwell was convicted of driving while intoxicated and driving while his license was revoked. Cadwell was sentenced to seven years imprisonment. His conviction and sentence were affirmed on direct appeal. State v. Cadwell, 209 S.W.3d 560 (Mo.App. W.D.2007). He now appeals from the judgment of the Circuit Court of Jackson County, Missouri, denying his Rule 29.15 motion for post-conviction relief claiming ineffective assistance of counsel. Finding no error, we affirm in this per curiam order and have provided the parties a memorandum of law explaining our ruling. Rule 84.16(b).